DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 01/04/2022
Claims 1, 9, 15 and 17 have been amended
Claims 1 and 3-18 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364).

1: Maxwell discloses a container comprising:
a body configured to contain a liquid; 
a first opening at a first end of the body configured to dispense the liquid and a second opening at a second end of the body (fig. 1 and 3).

Maxwell fails to disclose a lid assembly on the first and second openings. Asadi represents evidence of a double-sided having a closure assembly wherein;  
wherein the second end 9 of the body further includes a plurality of threads on an exterior surface of the body (fig. 1); 
a lid assembly 12 capable of being affixed to the second opening, comprising: 
a band 11, 
a lid 19, and 
a sealant 10; and 
a cover 14 to envelop at least a portion of the lid assembly (col. 6; ll. 53-67).

Asadi represents evidence of two end openings having different diameters wherein the first opening has a first diameter and the second end has a second diameter and the first diameter is capable of being smaller than the second diameter (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closure assembly of Maxwell to include the diameters and covers of Asadi in order to assist the user in protecting the contents of the container while easily accessing them.  

To modify the size of opening into the claimed diameter size would entail a mere change in size
of the components and yield only predictable results. "[I]f a technique has been used to improve
one device, and a person of ordinary skill in the art would recognize that it would improve
similar devices in the same way, using the technique is obvious unless its actual application is
beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).

re Rose, 105 USPQ 237 (CCPA 1955).

3: Maxwell-Asadi discloses the container of claim 1, wherein the band 27 further comprises a plurality of threads on an interior surface of the band (Asadi; col. 6, ll. 34-51).

4: Maxwell-Asadi discloses the container of claim 3, wherein the sealant (nipple cover) is adapted to form a liquid-tight seal upon exertion of pressure from coupling the plurality of threads on the interior surface of the band with plurality of threads on the exterior surface of the body (Asadi; fig. 2).
It is noted that this type of assembly in known in the art to have a liquid-tight seal.

8: Maxwell-Asadi discloses the container of claim 1, wherein the cover 14 is constructed of wood, plastic, or metal (Asadi; col. 7, ll. 18-27).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Yeung (US 5,363,890).

5: Maxwell-Asadi discloses the claimed invention as applied to claim 9 but fails to disclose a wax coating. Yeung teaches the container of claim 9, wherein the sealant 30 is a wax coating on a perimeter of the lid (col. 4, Il. 5-17). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the nozzle opening of Maxwell-Asadi to include the wax coating of Yeung in order to both protect and gain easy access to the contents of the bottle.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Ochs (US 4,852,753).

6, 7: Maxwell-Asadi discloses the claimed invention as applied to claim 1 but fails to disclose a raised portion. Ochs teaches the container of claim 1, wherein the lid 3 further 


Claims 9, 10, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Lau (US 9,950,827).

9, 17-18: Maxwell discloses a container comprising: a body configured to contain a liquid; 
a first opening at a first end of the glass body configured to dispense the liquid and a second opening at a second end of the glass body (fig. 1 and 3); 

Maxwell fails to disclose a lid assembly on the first and second openings. Asadi represents evidence of a double-sided glass container having a closure assembly wherein;  
wherein the second end 9 of the body further includes a plurality of threads on an exterior surface of the body (fig. 1); 
a lid assembly 12 capable of being affixed to the second opening, comprising: 
a band 11, 
a lid 19, and 
a sealant 10; and 
a cover 14 to envelop at least a portion of the lid assembly (col. 1, ll. 51-65; col. 6; ll. 53-67).

 has a second diameter and the first diameter is capable of being smaller than the second diameter (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closure assembly of Maxwell to include the diameters and covers of Asadi in order to assist the user in protecting the contents of the container while easily accessing them.  

To modify the size of opening into the claimed diameter size would entail a mere change in size
of the components and yield only predictable results. "[I]f a technique has been used to improve
one device, and a person of ordinary skill in the art would recognize that it would improve
similar devices in the same way, using the technique is obvious unless its actual application is
beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).
A change in size is generally recognized as being within the level of ordinary skill in the art. In
re Rose, 105 USPQ 237 (CCPA 1955).

Maxwell fails to disclose a wooden cover. Lau teaches a wooden cover to conceal at least a
portion of the lid assembly (col. 10, Il. 44-61). It would have been obvious to one having
ordinary skill in the art at the time of the effective filing date of the invention to modify the
bottle material of Maxwell to include the wooden material of Lau to create a more aesthetically
pleasing product for the consumer.

10: Maxwell-Asadi-Lau discloses the container of claim 1, wherein the band 27 further comprises a plurality of threads on an interior surface of the band (Asadi; col. 6, ll. 34-51).

11: Maxwell-Asadi discloses the container of claim 3, wherein the sealant (nipple cover) is adapted to form a liquid-tight seal upon exertion of pressure from coupling the plurality of threads on the interior surface of the band with plurality of threads on the exterior surface of the body (Asadi; fig. 2).
It is noted that this type of assembly in known in the art to have a liquid-tight seal.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Lau (US 9,950,827) in view of Yeung (US 5,363,890).

12: Maxwell-Asadi-Lau discloses the claimed invention as applied to claim 9 but fails to disclose a wax coating. Yeung teaches the container of claim 9, wherein the sealant 30 is a wax coating on a perimeter of the lid (col. 4, Il. 5-17). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the nozzle opening of Maxwell-Asadi-Lau to include the wax coating of Yeung in order to both protect and gain easy access to the contents of the bottle.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Lau (US 9,950,827) in view of Ochs (US 4,852,753).

13-14: Maxwell-Asadi-Lau discloses the claimed invention as applied to claim 1 but fails to disclose a raised portion. Ochs teaches the container of claim 1, wherein the lid 3 further comprises a raised center 12 and a perimeter portion, the perimeter portion containing the sealant/gasket 11 (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cap of Maxwell-Asadi-Lau to include the raised gasket of Ochs in order to inform the user of tampering. It would have been obvious to one having ordinary skill in the art at the time of the invention to select rubber for the plastic sheet, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II




Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US D642,468) in view of Asadi (US 8,113,364) in view of Ibrahim (US 5,829,607).

16-17: Maxwell-Asadi-Lau fails to disclose a plug. Ibrahim teaches the container of claim 9, wherein a threaded cap plug 70 is removably disposed within the first opening of the glass body to form the liquid-tight seal (col. 5, ll. 5-20; fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of Maxwell to include the plug assembly of Ibrahim in order to further assist in protecting the contents from outside contaminants. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735